Citation Nr: 1108216	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left ankle avulsion fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1984 to March 1987, January 1992 to January 1995, January 2003 to July 2004, January 2005 to October 2005, March 2006 to March 2007, and January 2008 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas granted service connection for residuals of a left ankle avulsion fracture and awarded an evaluation of zero percent, effective from July 28, 2004.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Regrettably, a remand is needed for further development.  The Veteran was afforded a VA examination in April 2007.  Thereafter, in a January 2010 informal hearing presentation, the Veteran's representative argued that the Veteran's left ankle disability had worsened in severity since the April 2007 VA examination.  

In consideration of the Veteran's representative's argument that the Veteran's left ankle disability has worsened since the April 2007 VA examination and of the fact that the Veteran has not been afforded a comprehensive VA compensation and pension examination to assess the severity of this disability since April 2007, the Board finds that a remand of her appeal is necessary to secure an additional examination to ascertain the current level of her left ankle disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, the Board observes that the Veteran's service treatment records have not all been obtained.  Specifically, records from her last two active duty periods, March 2006 to March 2007 and January 2008 to November 2008, have not been obtained.  Because the award of service connection for the Veteran's left ankle goes back to July 28, 2004, her service treatment records from her last two periods of service could include evidence necessary to apply the pertinent rating criteria.  Therefore, on Remand, the Veteran's service treatment records from March 2006 to March 2007 and from January 2008 to November 2008 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's service treatment records from her last two periods of active duty, March 2006 to March 2007 and January 2008 to November 2008, from the National Personnel Records Center (NPRC).  If efforts to obtain the Veteran's service treatment records are unsuccessful through the NPRC, request such records from the Records Management Center (RMC), the National Archives and Records Administration (NARA), the Veteran's reserve unit in Kansas (2nd Battalion/383rd Regiment, 166th Aviation Brigade), and/or other appropriate depository.  

Associate all such available documents with the Veteran's claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and VA must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of any post-service left ankle treatment that the Veteran has received.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of her residuals of a left ankle avulsion fracture.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner must conduct all necessary tests to ascertain the manifestations, if any, associated with the Veteran's service-connected left ankle disability.  Specifically, the examiner should undertake range of motion studies of the Veteran's left ankle and comment on the degree of disability due to functional losses such as pain and weakness.  The examiner should opine as to whether any limitation of motion is "moderate" or "marked."  In addition, the examiner should note whether the Veteran has any ankylosis or deformity (including malunion) associated with this service-connected disability.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

